Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20, 35-38, 41-46, 48-51, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 2016/0142492) in view of Suzuki (US 2011/0188455).
Regarding claims 1 and 35, Fang describes a method/node for message control in a cooperative intelligent transport system (fig. 1 & title, central computer device for the wireless communications system), the method comprising: 
creating a transmission restriction control message, said transmission restriction control message comprising i) a restriction instruction to be applied by an on-board unit (abstract & para. 13, setting communication policy of what type/amount of communications are permitted (restriction instruction) for all the on-board wireless communication units within the area);
broadcast said transmission restriction control message (fig. 1 & para. 11, central computer device transmits signals to communication units in the area to implement such policy).
Fang fails to further explicitly describe:
the restriction control message comprising ii) validity information identifying a restriction time interval during which the restriction instructions are valid.
Suzuki also describes wireless transmission of a restriction control message (abstract), further describing:
the restriction control message comprising ii) validity information identifying a restriction time interval during which the restriction instructions are valid (abstract & fig. 5, transmitted rejection signal (restriction control message) comprising restriction time period for designated UE in establishing connection until expiry of restriction time period).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the restriction control message sent in Fang to also comprise a restriction time interval which the restriction is valid as in Suzuki.
The motivation for combining the teachings is that this implementation enables a flexible call restriction in mobile communication (Suzuki, para. 5).
Regarding claims 20 and 55, Fang describes a method/on board unit for message control in a cooperative intelligent transport system, the method comprising: 
receiving, at an on-board unit, a transmission restriction control message, said transmission restriction control message comprising: ii) validity information identifying at least a restriction area for which the restriction instruction are valid (para. 11, signal specify the geographic area for which policy applies among multiple geographic areas, para. 12).
determining whether or not said on board unit fulfils said validity information;  and as a result of determining that said on-board unit fulfils said validity information, adapting transmissions from said on-board unit of messages according to said restriction instruction (fig. 1 & para. 11, central computer device transmits signals to communication units in the area to implement such policy, where the policy determines that first type of delay tolerant data may not be transmitted (restriction instructions), and at least a portion a third type of data may be transmitted after a delayed time)).
the restriction instruction comprises transmission restriction information indicating a transmission restriction and message type information identifying one or more message types to which the transmission restriction applies (abstract & para. 13, setting communication policy of what type/amount of communications are permitted (restriction instruction) for all the on-board wireless communication units within the area).
Fang fails to further explicitly describe:
the restriction control message comprising ii) validity information identifying a restriction time interval during which the restriction instructions are valid.
Suzuki also describes wireless transmission of a restriction control message (abstract), further describing:
the restriction control message comprising ii) validity information identifying a restriction time interval during which the restriction instructions are valid (abstract & fig. 5, transmitted rejection signal (restriction control message) comprising restriction time period for designated UE in establishing connection until expiry of restriction time period).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the restriction control message sent in Fang to also comprise a restriction time interval which the restriction is valid as in Suzuki.
The motivation for combining the teachings is that this implementation enables a flexible call restriction in mobile communication (Suzuki, para. 5).
 	Regarding claim 36, Fang describes:
 	said node comprises a processor and a memory, said memory comprising instructions executable by the processor, whereby the processor is operative to create said transmission restriction control message (fig. 1, central computing node being a server 112 having processor & memory to set/create & transmit signal of such policy).
 	Regarding claim 37, Fang describes:
said node comprises communication circuitry configured to broadcast said transmission restriction control message (fig. 1 & para. 11, central computer device transmits signals to communication units in the area to implement such policy).
	Regarding claim 38, Fang describes:
	wherein said validity information comprises an identification of a restriction area for which said transmission restriction demand is valid (abstract & para. 24, signal controlling data communication time (validity) specifies policy in effect for the designated (identified) geographic location/area among multiple geographical areas, para. 12).
 	Regarding claim 41, Fang describes:
said validity information comprises a definition of a restriction time interval for which said transmission restriction demand is valid (para. 14, that determining of at least a portion a third type of data may be transmitted after a delayed time (validity at a restricted time interval)); and
the restriction instruction comprises transmission restriction information indicating a transmission restriction and message type information identifying one or more message types to which the transmission restriction applies (abstract & para. 13, setting communication policy of what type/amount of communications are permitted (restriction instruction) for all the on-board wireless communication units within the area).
Regarding claim 42, Fang describes:
wherein said restriction instructions comprises a definition of messages to which said transmission restriction demand is to be applied (para. 14, determining first type of delay tolerant data may not be transmitted & second type of data permitted to transmit only when there are no restrictions in the communication area (definition of messages to the transmission restriction demand to be applied)).
Regarding claim 43, Fang describes:
wherein said definition of messages to which said transmission restriction demand is to be applied comprises at least message priority (para. 14, restriction definition applies to non-delay tolerant data (low-priority message)).
Regarding claim 44, Fang describes:
said restriction instructions comprises a requested transmission timing of messages to which said transmission restriction demand is to be applied (para. 14, signal comprises instruction (request) for a (delayed) transmission timing of data).
Regarding claim 45, Fang describes:
wherein said requested transmission timing comprises at least no transmissions at all permitted (para. 14, signal comprises instruction (request) for no transmission timing of data until delay threshold expiration).
Regarding claim 46, Fang describes:
Broadcast said transmission restriction control message during a first period of time and to re-broadcast said transmission restriction control message during a second period of time that is subsequent to the first period of time (para. 17 in view of para. 60, signaling to control vehicular wireless communications of the on-board wireless communications unit with the wireless communications policy whenever it is determined that the vehicle is in the geographic area (ie. (re)broadcast restriction every time vehicle (re)enters area)).
	Regarding claim 48, Fang describes:
wherein said node is further configured to obtain a transmission restriction policy, whereby said creating of said transmission restriction control message is performed according to said obtained restriction policy (para. 11, central computing device generates directive signal (restriction control message) & transmits to wireless communication units according to its determined policy).
Regarding claim 49, Fang describes:
wherein said node is configured to perform said obtaining of said transmission restriction policy by receiving said transmission restriction policy from a control node of said cooperative intelligent transport system (fig. 1 & abstract, wireless communication units receives communication policy from central computing device).
Regarding claim 50, Fang describes:
wherein said transmission restriction policy comprises definitions of time intervals during which said broadcasting is to be performed, compulsory or conditionally (para. 20, creating and signaling (broadcasting) the policy/restriction is triggered by received information (conditional) when people & vehicles traveling to/from the geographic area).
 	Regarding claim 51, Fang describes:
wherein said node is configured to perform said creating trigged by an external event. (para. 20, creating and signaling the policy/restriction is triggered by received information of people & vehicles traveling to/from the geographic area).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Suzuki as applied to claim 35 above, and further in view of Rune (US 2010/032698).
Regarding claim 47, Fang fails to further explicitly describe:
said node is configured to perform said broadcasting over a dedicated wireless communication resource.
Rune also describes wireless communication of rules from network to remote units (fig. 1 & para. 7), further describing:
said node is configured to perform said broadcasting over a dedicated wireless communication resource (para. 7, network transmitting preferences CPI to UE over broadcast channel (BCH) (dedicated wireless communication resource)).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the network transmission to UE in Fang to be performed via broadcast over a dedicated wireless communication resource as in Rune.
The motivation for combining the teachings is that this yields an improved systems for load balancing (Rune, para. 3-4). 
	Regarding claim 52, Fang fails to further describe:
wherein said node is further configured to measure a load in the transmission resources dedicated to said cooperative intelligent transport system, whereby said node is configured to trig said creating if said measured load exceeds a predetermined threshold.
Rune also describes wireless communication of rules from network to remote units (fig. 1 & para. 7), further describing:
wherein said node is further configured to measure a load in the transmission resources dedicated to said cooperative intelligent transport system, whereby said node is configured to trig said creating if said measured load exceeds a predetermined threshold (para. 29, upon detecting (triggered) a change in loading (measured threshold), access node will create a changed load indication for the UEs served in the geographical area).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the creating the restriction message by the node in Fang to measure load crossing threshold as in Rune.
The motivation for combining the teachings is that this yields an improved systems for load balancing (Rune, para. 3-4).

 	Claim 70 is a computer program product comprising non-transitory computer readable medium storing computer program to be executed by a processor to perform method of claim 20.  Since Fang describes embodiment also as a computer program product with computer program in computer readable medium (para. 76), the claim is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Rembarz (US 2015/0189615) describing C-ITS geocasting method where server awaits timeout event to send response to client, Jodlauk (US 2015/0341749) describing re-allocated communication resources are used by the communication devices in the cellular-coverage gaps, plus when communication devices have been out of cellular-coverage for a long time, the network context information may expire, Jodlauk (US 2016/0285960) describing geographically targeted distribution of application service in C-ITS, and  Gonzalvez-Serrano (US 2018/0199174) describing communication devices 103 downloading configuration in advance while in coverage area 109 in a C-ITS for designated resource use while traveling along the cellular coverage gap (restriction area), plus when communication devices have been out of cellular-coverage for a long time, the network context information may expire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469